Napton, J.,

delivered the opinion of the Court.

This was an action brought by the State against the appellant, upon his official bond, as collector of the revenue in 1839. The first breach assigned in the declaration is, that defendant, as collector for the county of Morgan during the year 1839, received in payment of taxes due the State $317 75, which he, refused and neglected to pay into the State treasury. The second breach is, that the said Howard, as collector of the revenue within the county of Morgan for the year aforesaid, was, on the first day of December of said year, charged upon the books of the auditor of public accounts of said State, with the sum of $317 75, as so much money by him received and collected during the year aforesaid, and being justly due and unpaid; and that said Howard has hitherto wholly neglected, &c.
The defendant pleaded, in answer to the second breach, that he was not rightfully and lawfully charged upon the auditor’s books, &e. He further pleaded, in bar to, the action, that on the 25th day of July, and before the collection of the State revenue, or any part thereof, due for said year, the said Howard, as sheriff and collector of said county, resigned his office, according to law; and had his resignation made known, in due form, to the then governor of this State, who thereupon, on the 31th day of July, and before the collection of the State revenue, or any part thereof, appointed one Joseph Taylor sheriff of said county, and commissioned and authorized said Taylor to exercise all the powers and duties appertaining to his said office of sheriff. The plea further averred, that said Taylor, so being commissioned as sheriff, took the prescribed oath of office, and entered into bond pursuant to law, and entered upon the duties of his office, and that said Taylor, as sheriff, by virtue of his office, &c., did collect all the revenue of said county for the year 1839, and converted the same to his own use.
*364It is not material to notice the other pleas which were filed, the disposition of which in no wise affects the merits of the question presented in the record. The attorney-general demurred to the above-recited pleas, the demurrer was sustained, and judgment given, for the State on the demurrer.
The only important question presented by the pleadings is, whether the resignation of a sheriff', after he has given bond as collector, and the appointment of a successor, will relieve him from the obligations of his bond.
The sheriff is, by the act relating to the revenue, declared to be ex-officio collector; yet, in examining all the provisions of the same act, we find, that the offices are only so far inseparable, that before a person can be collector he must fill the office of sheriff. But the sheriff is not always the collector; nor is the collector necessarily the sheriff. From the first Monday in August until the first of January succeeding, the sheriff and collector are two different persons. The sheriff cannot, by the law as it was in 1835, under which this case was determined, assume the duties of collector until after the first of January; he continues in office as collector five months after the expiration of his offiqe as sheriff. He gives bond as sheriff, and bond as collector, and the whole scope of the law indicates the intent of the legislature to impose on the sheriff the burthen of collecting the revenue, leaving at the same time the duties and liabilities, and term of service, of the two offices distinct and separate..
After the sheriff enters on the duties of collector of the revenue, the tax books are placed in his hands, and he gives a receipt for the same; the aggregate amount of the tax books is certified to the auditor of public accounts, and that amount is charged to the collector as so much money due and owing from him to the State. This account is prima facie evidence against the collector, and he can only discharge his liabilities by paying the amount into the treasury, deducting the amount of the delinquent list.
I do not doubt but that the collector may resign his office, as well as the sheriff, and that the sheriff, where he fills both offices, as he does during nineteen months of his term of service, may, by his resignation of the office of sheriff, relieve himself from the duties of collector.
But this privilege or right which may be considered applicable to all public offices, must not be exercised so as to affect injuriously the rights of the public. The resignation of the office of sheriff does not affect the liabilities of that officer on his official bond, nor will the resignation of the office of collector, when distinct from that of sheriff, or when united in the same person, release the incumbent from liabilities incurred.
When the tax books are delivered to the collector, and he receipts for the same, and the amount is charged against him at the proper department of State, the collector has become responsible for the taxes, and his resignation of that office will not affect that responsibility, whether he proceeds to collect them or not. No provision is made in our law, by which his successor is required to give bond for the taxes of that year; nor does any charge appear against that successor in the office of the auditor, and the collector who has receipted for the taxes is responsible, or they are a loss to the State.
*365This is like the case of a sheriff who commences on a particular duty, and before the completion of that duty resigns his office, or his term expires. Upon common law principles, and apart from any specific regulations of our statutes, the sheriff was authorized to complete the act thus commenced, and he was, of course, responsible if such act was not completed or not legally performed.— Cooper vs. Chitty, 1 Black. Rep.; 2 Lord Raymond, 1072.
The collection of the revenue due in any specified year is one entire act, and is incapable of subdivision; for it is apparent, that no means are provided by which it could be ascertained what portion was collected by one and what by another. The existence of two different collectors during the same year is therefore not contemplated by our statutes.
If the collector, previous to giving bond, resigns, the difficulty does not arise; and if subsequently to giving bond, and previous to his acceptance of the (ax lists, or doing any act towards the collection of the revenue, he resigns, he cannot be held responsible for the performance of a duty not undertaken or commenced. But the plea of defendant does not make out such a special case; it avers generally, that before the collection of the State revenue, or any part thereof, the defendant resigned, &c. This was no answer to the declaration, and we are, therefore, of opinion, that the judgment of the Circuit Court upon the demurrer was right.
Judgment affirmed.